ORDER

PER CURIAM.
Blanca Singh (“Claimant”) appeals from a decision of the Missouri Labor and Industrial Relations Commission that affirmed the dismissal of her appeal with the Division of Employment Security’s (“Division’s”) Appeals Tribunal because Claimant did not appear for her hearing. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).